DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-15 in the reply filed on September 14, 2022 is acknowledged.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 10, 2022 and September 14, 2022 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,291,717. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent No. 11,291,717 are drawn to A method of improving polypeptide antigen immunogenicity, the method comprising providing a polypeptide antigen to be modified, and covalently conjugating the polypeptide antigen to one or more bile acid-peptide moieties to produce a modified polypeptide antigen, the modified polypeptide antigen being conjugated to a sufficient number of bile acid-peptide moieties to trigger an improved adaptive immune response to said polypeptide antigen upon administration to a subject as compared to a corresponding unmodified polypeptide antigen, wherein the peptide comprised in the bile acid-peptide moiety comprises a nuclear localization signal (NLS) and the present claims are drawn to method of improving polypeptide antigen immunogenicity, the method comprising admixing a polypeptide antigen with an enhancer of antigen-presentation, the enhancer comprising a bile acid-peptide conjugate in an amount sufficient to improve presentation of the polypeptide antigen upon administration to antigen-presenting cells or to a subject, as compared to administration of a corresponding composition lacking the enhancer, wherein the peptide comprised in the bile acid-peptide conjugate comprises a nuclear localization signal (NLS). 
The only difference between the present claims and the claims of the U.S. Patent No. 11,291,717 is that the bile acid-peptide is specifically called an enhancer in the present claims, giving the same structure an assigned function without any change to the structure itself. Thus, since the present claims and the claims of the U.S. Patent No. 11,291,717 are drawn to the same method using the same structure, the present claims are obvious over the claims of the U.S. Patent No. 11,291,717.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/709,599.
The present claims are obvious over the claims of the copending application because the present claims are drawn to method of improving polypeptide antigen immunogenicity, the method comprising admixing a polypeptide antigen with an enhancer of antigen-presentation, the enhancer comprising a bile acid-peptide conjugate in an amount sufficient to improve presentation of the polypeptide antigen upon administration to antigen-presenting cells or to a subject, as compared to administration of a corresponding composition lacking the enhancer, wherein the peptide comprised in the bile acid-peptide conjugate comprises a nuclear localization signal (NLS) and the claims of the copending application are drawn to A method of improving polypeptide antigen immunogenicity, the method comprising providing a polypeptide antigen to be modified, and covalently conjugating the polypeptide antigen to one or more 5 steroid acid moieties to produce a modified polypeptide antigen, the modified polypeptide antigen being conjugated to a sufficient number of steroid acid moieties to trigger an improved adaptive immune response to said polypeptide antigen upon administration to a subject as compared to a corresponding unmodified polypeptide antigen, wherein the peptide antigen is conjugated with the bile acid-peptide. The only difference between the present claims and the claims of the copending application is that the claims in the copending application are broadly calling the bile acid-peptide the steroid acid moiety. 
This is a provisional nonstatutory double patenting rejection.
Pertinent references
Swaan et al. (Bioconjugate Chem., 1997, 8:520-525, of record in the IDS filed 5/10/2022) discloses small peptides (4-6 amino acids) conjugated to cholic acid in the context of metabolism, but does not teach or fairly suggest the incorporation of a nuclear localization signal into the conjugate.
	Beaudoin and Leyton (WO 2017/156630, of record in the IDS filed 5/10/2022) is directed to conjugates comprising cholic acid, a nuclear localization signal, and a compound of interest, wherein the compound is selected from antibodies, small molecules, oligonucleotides, antisense, drugs and siRNA molecules (see abstract and paragraph [0011]).  Beaudoin and Leyton do not teach or fairly suggest conjugates comprising polypeptide antigens (note that instant specification excludes antigen-binding antibodies or fragments thereof in the definition of “polypeptide antigen”, see page 10, first paragraph), since Beaudoin and Leyton’s context for the conjugates is not inducing an immune response, but enhancing intracellular accumulation of a payload.
Williams et al. (WO 2020/252298 A1) is specifically directed to a synthetic peptide compound that disrupts GATAD2A/MBD2 coiled coil, disrupting an intracellular interaction.  The construct comprises a nuclear localization signal, an added cholic acid to an N-terminus of a GATAD2A peptide mimetic.  William et al. does not teach or fairly suggest an antigenic polypeptide, nor would the immunogenicity of the GATAD2A peptide mimetic be expected to increase since the mimetic acts intracellularly.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648